Case 2:21-cv-02201-JTF-atc Document 28-3 Filed 08/11/21 Page 1 of 2   PageID 585




                                   Exhibit C
 Letter from Memphis District of the U.S. Army Corps of Engineers Revoking the
                         Verifications (July 28, 2021)




                                      -3-
Case 2:21-cv-02201-JTF-atc Document 28-3 Filed 08/11/21 Page 2 of 2                PageID 586

                               DEPARTMENT OF THE ARMY
                                      CORPS OF ENGINEERS
                                       MEMPHIS DISTRICT
                                  167 NORTH MAIN STREET B-202
                                     MEMPHIS, TN 38103-1894


                                          July 28, 2021

Regulatory Division


Ms. Carol Howard
Byhalia Pipeline, LLC
333 Clay Street, Suite 1900
Houston, Texas 77002

Dear Ms. Howard:

     On July 8, 2021 (enclosure), Byhalia Pipeline, LLC advised the Memphis and Vicksburg
Districts of the Byhalia Connection Pipeline Project cancelation and requested revocation of
the Nationwide Permit 12 verifications issued by both Districts.

     Regarding your request for revocation, Byhalia Pipeline, LLC received verifications from
the Memphis and Vicksburg Districts under the 2017 Nationwide Permit 12 on February 1,
2021 and January 25, 2021, respectively. The 2017 Nationwide Permit 12 expired on
March 1, 2021 when the 2021 Nationwide Permit 12 went into effect. Pursuant to the
verification letters issued for the pipeline project, projects that have commenced, or that are
under contract to commence, in reliance upon a Nationwide Permit will remain authorized
provided the activity is completed within 12 months of the date of any subsequent
modification, expiration, or revocation of the Nationwide Permit. Due to the expiration of the
2017 Nationwide Permit 12, and the notice of cancellation of the proposed project by
Byhalia Pipeline, LLC, the verifications issued under Nationwide Permit 12 (MVM-2019-206
and MVK-2019-473) are no longer valid.

     If we may be of any further assistance in this matter, please contact Mr. Mitch Elcan,
telephone (901) 544-0737 or email address: James.M.Elcan@usace.army or Mr. Jerry
Bourne, telephone (601) 631-5441 or email address: Gerald.G.Bourne@usace.army.mil.

                                            Sincerely,
                                                          Digitally signed by
                                                          Joshua Bright
                                                          Date: 2021.07.28
                                                          09:18:42 -05'00'

                                    IRU     Deputy Chief
                                            Regulatory Division
                                            Memphis District


                                            Chief
                                            Permit and Evaluation Branch
                                            Regulatory Division
                                            Vicksburg District
